Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.  
Status of Action/Claims
Receipt of Remarks/Amendments filed on 8/26/2022 is acknowledged. Claims 1-2, 5, 10-14, and 16-17 are pending in the application. Claims 12-14 and 16-17 have been withdrawn. Claims 3-4, 6-9, and 15 have been cancelled. Claims 1, 5, 11, and 12 have been amended. Accordingly, claims 1-2, 5, and 10-11 are currently under examination. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Applicants are requested to please turn off track changes before submitting their response as the track changes make it very difficult to read the amendments filed.  

Withdrawn Objections/Rejections
Applicant’s arguments, filed 8/26/2022, with respect to objection to specification have been fully considered and the objection has been withdrawn because applicant have made the appropriate corrections suggested by the examiner. 
Applicant’s arguments, filed 8/26/2022, with respect to the previous 103 rejections have been fully considered and the previous 103 rejections have been withdrawn. The arguments are persuasive because the amended claims recite an active herbicide ingredient consisting of glufosinate and excludes other actives from being present. The previously cited prior art, Agbaje et al., does not teach wherein an active herbicide ingredient consists of glufosinate and thus the 103 rejections made in the previous final office action have been withdrawn. However, upon further consideration, a new grounds of rejection is made over Killick et al. in view of Agbaje et al.

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Killick et al. (WO 02/32227 A1; Apr. 25, 2002) in view of Agbaje et al. (AU 2005221166 B2; Sep. 22, 2005). 
Killick teaches herbicide composition comprising a lipophilic solvent soluble complex comprising the reaction product of not in excess of about 35% by weight of one or more lipophobic herbicides having an acidic moiety, and not in excess of about 99% by weight of one or more tertiary dimethylamine of the structure (CH3)2N-R, wherein R contains an alkyl group having at least 8 carbon atoms or mixtures thereof. (see: Claim 1).  
As such, the above "tertiary dimethylamine" structure taught by KILLICK reads on the component (b) multipart amine component, which comprises tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms as claimed. 
Killick teaches wherein the lipophobic herbicide is glufosinate. Killick teaches there is at least one mole equivalent of amine to each mole of lipophobic herbicide. (see: Claim 1, 2, and 4).  
Killick teaches the composition includes lipophilic carriers such as alkyl esters of fatty acid which reads on the claimed organic solvent. Killick also teaches the composition includes additional solvents such as partial fatty acid esters of sorbitol anhydrides, glycerol monooleate and polyglycerol, which also read on the claimed organic solvent. (see: claim 1, 12, and 15). 
Further, Killick teaches the composition can include small portion of volatile polar solvents such as water (Page 6, line 12-13). Killick also exemplifies using water in the compositions disclosed (e.g. Example 8 of Killick).   
Killick teaches the tertiary dimethylamines are selected from the group consisting of dimethylalkylamines, alkylamidoalkyldimethylamines, other substituted dimethylalkylamines and mixtures thereof. (see: claim 7).   

The teachings of Killick have been set forth above.
While Killick teaches the composition comprising one or more tertiary dimethylamine, Killick does not expressly teach including at least two tertiary dimethyl alkylamines. However, this deficiency is cured by Agbaje et al.

Agbaje teaches an aqueous herbicidal composition comprising glyphosate a surfactant component in solution comprising one or more surfactant, i.e. a first surfactant component, e.g. a tertiary alkylamine of formula (1), and a second surfactant component, e.g. an amine of formula (12), wherein they have the structures as follows (see: [0009]; [0032] & [0035]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
	Agbaje also teaches the aqueous herbicidal composition can be obtained by diluting the concentrate with water, and the composition can also include other components, i.e. organic solvents, to enhance stability and to increase solubility or dispersibility of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading (see: [0012], line 1-5; & [0009]; [0032] & [0042]). Therefore, the combination of the first surfactant component, e.g. a tertiary alkylamine of formula (1), and the second surfactant component, e.g. an amine of formula (12), taught by Agbaje set forth above, reads on the "two tertiary dimethyl alkylamines having alkyl group of 8 to 20 carbon atoms" as recited in instant claims. 
With respect to the recitation in instant claim 10 "wherein at least one dimethyl alkylamine is present at least in an amount about 50% by weight of the multipart amine component", Agbaje teaches that the first surfactant component, e.g. tertiary alkylamine Formula (1), and the second surfactant component, e.g. tertiary alkylamine Formula (12), are present in a weight ratio, i.e. about 1 :1 (or 50/50%wt.) (see: page 91, reference claim 18). As such, it reads on the "at least one tertiary dimethyl alkylamine is present in an amount of about 50 % by weight of the multipart amine component" as claimed.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Killick to incorporate the teachings of Agbaje and include at least two tertiary dimethyl alkylamines in Killick’s herbicide composition as suggest in the teachings of Agbaje. As discussed supra, Killick already teaches including one or more tertiary dimethylamine and further teaches tertiary dimethylamines are selected from the group consisting of dimethylalkylamines, alkylamidoalkyldimethylamines, other substituted dimethylalkylamines and mixtures thereof. Agbaje teaches that the additional alkyl amine compound having the formula (12) can enhance the compatibility of the glyphosate salts with surfactants, i.e. the tertiary alkylamine of formula (1). Thus, it would have been obvious to one skilled in the art to include at least two tertiary dimethylamine compounds because Killick already suggest that two of these compounds can be included in the composition and Agbaje further provides the motivation wherein additional alkyl amine compound can enhance the compatibility of the active herbicide with the surfactants, i.e. the tertiary alkylamine of formula (1). 
One ordinary skilled in the art would also have been motivated to add a suitable amount of desirable adjuvants, i.e. an equal amount of the two tertiary alkylamines surfactants (e.g. about 50% weight each), because AGBAJE suggested that the first and second surfactants, each, can be added in equal proportion into the herbicidal composition. Moreover, Killick teaches adding one or more of the tertiary dimethylamines and thus composition comprising one or two of these amine compounds would necessarily have at least one dimethyl alkylamine present at least in an amount about 50% by weight of the multipart amine component. 
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-2, 5, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,925,280 B2 in view of AGBAJE et al. (AU 2005221166 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a herbicidal intermixture or composition comprising: (a) an active herbicide ingredient consisting of glufosinate and (b) a multipart amine component, wherein the composition also comprises: (c) one or more organic solvent and water;
wherein the multipart amine component comprises at least two tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms;
wherein the phosphinic acid herbicide and the multipart amine component in a ratio of from about 1:1.5 to about 1.5:1.
The conflicting claims are drawn to a herbicidal composition comprising:
(a) glufosinate or a salt thereof, as active ingredient, which reads on the active herbicide in instant claims; and
(b) at least two surfactants, i.e. diamine or triamine compounds which read on the generic “multipart amine component” of instant claims 1 and 5.
The instant and conflicting claims differ in that: (1) the instant claims recite the multipart amine component comprises at least two tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms, whereas the conflicting claims recite the amine components are, e.g. diamine or triamine compounds, but do not contain an alkyl group having at least 8 carbon atoms.
The instant and conflicting claims also differ in that: (2) the instant claims 2 and 5 recite the intermixture or composition comprises water and organic solvent, whereas the conflicting claims do not recite those components.  The deficiencies of (1) and (2) are taught by the reference AGBAJE et al.
AGBAJE teaches an aqueous herbicidal composition comprising:
(a) glyphosate, and
(b) a surfactant component in solution comprising one or more surfactant, i.e. a first surfactant component, e.g. a tertiary alkylamine of formula (1), as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(c)	water; and
(d)	other components, i.e. organic solvents, to enhance stability and to increase solubility or dispersability of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading (see: [0009]; [0032] & [0042]).
As such, AGBAJE’s teaching reads on the “aqueous” form of the herbicidal composition that comprises water and organic solvents as recited in instant claims 2 and 5.
Further, the “tertiary alkylamine Formula (1)” taught in AGBAJE reads on the multipart amine component comprises tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms as recited in the instant claims. 
AGBAJE also teaches that the aqueous herbicidal composition comprises an additional amine compound, i.e. a C4 to C16-alkylamine compound having the Formula (12), as second surfactant component, as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	As such, the additional “tertiary alkylamine of Formula (12)” reads on the second tertiary dimethyl alkylamine having an alkyl group of 8 to 20 carbon atoms as required in the instant claims.
With respect to the recitation in instant claim 10 “wherein at least one dimethyl alkylamine is present at least in an amount about 50% by weight of the multipart amine component”, AGBAJE teaches that the first surfactant component, e.g. tertiary alkylamine Formula (1), and the second surfactant component, e.g. tertiary alkylamine Formula (12), are present in a weight ratio, i.e. about 1:1 (or 50/50%wt.) (see: page 91, reference claim 18).  As such, it reads on the “at least one tertiary dimethyl alkylamine is present in an amount of about 50 % by weight of the multipart amine component”, as recited in instant claim 10.
AGBAJE teaches that the ratio of glyphosate to the surfactant is typically in the range, e.g. about 1:1 (see: [0036], line 1-3).  This reads on the ratio of the “phosphinic acid herbicide” and the “multipart amine component” as recited in instant claim 11.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the conflicting claims with the reference AGBAJE to produce an aqueous herbicidal composition, which can be obtained by dilution with water, comprising desirable ingredients, i.e. glyphosate or glufosinate as herbicide component; one or more surfactant components, i.e. the tertiary dimethyl alkylamine of Formulas (1) and (12) as discussed above, and other components, i.e. organic solvents, because AGBAJE teaches that, besides the glyphosate active, water and surfactant components, the addition of organic solvents in the aqueous herbicidal composition can enhance stability and increase solubility or dispersibility of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading.
Therefore, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized that the conflicting claims 1-4 of U.S. Patent No. 10,925,280 B2, in combination with the reference AGBAJE, are obvious variants of the claims 1-6 and 10-11 in the instant application and therefore they are not patentability distinct.

Response to Arguments
Applicant's arguments filed 8/26/2022, with respect to the double rejection over U.S Patent No. 10,925,280 B2 have been fully considered but they are not persuasive. 
Applicant argued that Agbaje is directed to herbicidal compositions including glyphosate and an auxin herbicide component and applicant’s claims are directed to herbicide intermixture including an active herbicide ingredient consisting of glufosinate. 
In response, it is argued that ‘280 patent teaches an herbicidal composition comprising glufosinate or a salt thereof, as the only active ingredient, which reads on the active herbicide in instant claims. 
With respect to Agbaje, as discussed supra, the reference teaches that the additional alkyl amine compound having the formula (12) can enhance the compatibility of the glyphosate salts with surfactants, i.e. the tertiary alkylamine of formula (1). Thus, it would have been obvious to one skilled in the art to include at least two tertiary dimethylamine compounds because Agbaje provides the motivation wherein additional alkyl amine compound can enhance the compatibility of the active herbicide with the surfactants, i.e. the tertiary alkylamine of formula (1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616